IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00124-CV
 
In
the Matter of the Marriage of
Claude
Keith Thomas and Patricia Ann Thomas,
 
 
 
 

From the 378th District
Court
Ellis County, Texas
Trial Court No. 52679CC
 

MEMORANDUM  Opinion

 




The Clerk of this Court
notified the parties that the appellant’s brief was overdue in this cause and
that the appeal may be dismissed if an appropriate response was not filed
within twenty-one days.  No response has been received.  Accordingly, the
appeal is dismissed for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3.
 
FELIPE REYNA
                                                                                                Justice

Before Chief
Justice Gray,
Justice
Vance, and
Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed November 19, 2008
[CV06]


t>
 






 
 

No. 10-04-00330-CV
 
In re Sue Walston
 
 

Original
Proceeding
 
 

MEMORANDUM Opinion

 
            Relator’s petition for writ of mandamus is
denied.  Relator’s motion for emergency
relief is dismissed as moot.
 
 
                                                                             PER CURIAM
 
 
 
 
Before
Chief Justice Gray
          Justice Vance, and
          Justice Reyna
          (Justice Reyna not participating)
Writ
denied, Motion for Emergency Relief dismissed as moot
Opinion
delivered and filed November 13, 2004
[OT06]